      Case 1:20-mc-00192-PGG Document 10 Filed 09/23/20 Page 1 of 9




    UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


IN RE THE APPLICATION OF
DREYMOOR FERTILIZERS PTE LTD
                                    CASE NO. 1:20-mc-00192(PGG)

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782




      MEMORANDUM OF LAW IN SUPPORT OF AN APPLICATION FOR
       SUPPLEMENTAL DISCOVERY PURSUANT TO 28 U.S.C. § 1782
       Case 1:20-mc-00192-PGG Document 10 Filed 09/23/20 Page 2 of 9




                         TABLE OF CONTENTS

                                                                   Page

I.      INTRODUCTION                                                   1

II.     FACTUAL AND PROCEDURAL BACKGROUND                              2

III.    LEGAL ARGUMENT                                                 5

IV.     DOCUMENTS REQUESTED                                            6

V.      CONCLUSION                                                     7




                                     i
         Case 1:20-mc-00192-PGG Document 10 Filed 09/23/20 Page 3 of 9




                                      I. INTRODUCTION

       This ex parte application is simply a supplemental application to the previous application

for discovery pursuant to 28 U.S.C. § 1782 filed on April 14, 2020 (the “April 2020

Application”) which was granted by order of this Court on May 18, 2020 (the “Previous Order”).

In the Previous Order, this Court granted permission to Dreymoor Fertilizers Overseas Pte Ltd.

(“Dreymoor” or “Applicant”) to obtain discovery from banks located in this District that have

acted either as direct transfer banks or as the intermediary or correspondent banks for certain

payments and transfers which are or will be at issue in various foreign proceedings (“the

Actions”). No objections were filed to the Previous Order, and the subpoenaed parties all fully

complied with the Previous Order.

       The discovery obtained from the Previous Order showed substantial payments, some of

which appear to be related to -- or the proceeds of -- the original loan by Applicant that gave rise

to the claims underlying the discovery sought here. Also, one large payment of $100,000 shown

in the discovery appears to have been made to an entity controlled by an individual affiliated

with Applicant. This payment was made by the principal of the borrower (AVAgro LLC) when

Applicant and such borrower were entering into the business transactions at issue. The payment

was never disclosed by any of the involved parties. This supplemental application seeks further

discovery from various banks for a slightly broader time period -- starting in 2016 -- about those

newly discovery transfers and/or prior payments or transfers, to try to determine whether there

was any proper basis for them.

       Meanwhile, the underlying arbitration award of more than $7 million that gave rise to this

action has been confirmed under the New York Convention in separate actions in Lithuania and

the Federal District Court in Kansas; garnishment and other collection orders have been entered



                                                 1
          Case 1:20-mc-00192-PGG Document 10 Filed 09/23/20 Page 4 of 9




in those actions by such courts, all assets of the debtor appear to have been stripped, and the debt

has not been paid other than a very small amount recovered in Lithuania after the award was

confirmed and a collection order was issued. The discovery sought here is intended to lead to

identification of third parties from whom Applicant could possibly recover assets in payment of

the confirmed arbitration award.

                     II. FACTUAL AND PROCEDURAL BACKGROUND

        As explained in more detail in the April 2020 application (which is incorporated herein

by reference), Applicant informed the Court that it sought to enforce a Final Award in the

amount of €6,211,091.06 and $339,761.42 (the “Award”), which has been issued in favor of

Dreymoor in an ICDR Arbitration 1 in New York against UAB AVAgro, a Lithuanian fertilizer

trading corporation (“UAB”) and its parent company AVAgro LLC, a limited liability company

based in Kansas (“LLC”, and collectively with UAB, “AVAgro”). At all relevant times, UAB

was wholly owned by LLC which, in turn, was wholly owned by a single individual, Anna

Mikhailova (“Ms. Mikhailova”). Ms. Mikhailova handled all of the negotiations for AVAgro in

the Dreymoor transaction. The Applicant seeks to enforce that award in an action pending in

Lithuania entitled Dreymoor Fertilizers Pte Ltd v. UAB AVAgro and AVAgro LLC, Case No.

e2T-34-943/2020 (the “Lithuanian Enforcement Action”). A related action involving title to the

products purchased with the funds supplied by Dreymoor (the “Products”) is also pending in

Lithuania before the Klaipeda Regional Court entitled UAB AVAgro v. Klaipeda Stevedoring

Company, Case No. e2T-1099- 538/2019 (the “Klasco Action”). Based on the Award, Dreymoor

is an interested party as it holds an interest in the Products and has intervened in that action.

Dreymoor also anticipates bringing additional litigation against the involved parties as discussed


1
 UAB AVAgro v. Dreymoor, International Center for Dispute Resolution, Case No. 01-19-0000-3381 (the
“Arbitration”).

                                                     2
         Case 1:20-mc-00192-PGG Document 10 Filed 09/23/20 Page 5 of 9




below (the “Future Actions”). The evidence sought here is for use in the Lithuanian Enforcement

Action, the Klasco Action and the Future Actions (collectively, the “Actions”). These facts were

attested to in support of the April 2020 Application in the Declaration of Suraj Aggarwal, dated

April 10, 2020 (the “April 2020 Aggarwal Decl.”), which is also incorporated herein by

reference.

       By this supplemental application, Dreymoor seeks to identify further payments or

transfers sent or received by newly identified individuals or entities, as well as further payments

or transfers for a slightly broader time period, based on the discovery obtained from the Previous

Order. (Declaration of Patrick Salisbury “Salisbury Decl.” ¶ 3.) That previous discovery appears

to show $100,000 payment made in early 2017 by Mikhailova and/or her entities to an entity

controlled by an individual affiliated with Applicant, and there appears to be no proper basis for

this payment. (Id.) The previous discovery also shows that payments appear to have been made

to third parties at the same time that the debts were owed to Applicant. (Id.) Thus, the discovery

sought here will assist in identifying the basis of those various payments starting in 2016, and the

parties to those payments, and will assist in allowing further tracing of the proceeds of any of

those payments to currently unknown third parties, and/or will assist in the tracing of assets that

may have been fraudulently conveyed to unknown third parties to impede, hinder or delay

Dreymoor’s collection of the Award. (Salisbury Decl., ¶ 4.)

       Dreymoor seeks this discovery for various reasons, most importantly because it may

choose to proceed against the newly identified individuals or entities, in necessary foreign

litigation, including in the Klasco Action, the Lithuanian Enforcement Action or the Future

Actions. Currently, Dreymoor is not aware of the identity of any further third parties which

received fraudulent conveyances, but of course will seek to identify more of those unknown third



                                                 3
         Case 1:20-mc-00192-PGG Document 10 Filed 09/23/20 Page 6 of 9




parties and pursue any necessary foreign litigation against them. (April 2020 Aggarwal Decl., ¶

21.)

       Applicant here seeks discovery from banks located in this District which were reasonably

likely to have been used as a direct transfer or an intermediary bank by AVAgro LTD., Jennius

Enterprises LLC, Dmitry Shimanovich, Jeanette Shimanovich, Giedre Vosyliene, Anna

Alexandra Adams (a/k/a Anna Mikhailova), UAB AVAgro, and AVAgro LLC. Those direct

transfer and/or intermediary banks are H.S.B.C. Bank U.S.A., N.A.; Bank of New York Mellon;

JPMorgan Chase Bank, N.A.; Citibank N.A.; Deutsche Bank; Wells Fargo Bank, N.A.;

Commerzbank AG; Bank of America, N.A.; and Merrill Lynch (collectively “the Banks”).

(Salisbury Decl., ¶ 5.) There is no allegation that any of the Banks did anything improper or

knowingly participated in any of the transactions. Rather, funds were transferred to/from banks

in the U.S. or to/from banks outside of the U.S. However, these transfers, like all transfers

between financial institutions in different countries in U.S. dollars, required the use of

“intermediary” or “correspondent” banks through which the transfers are routed. For transfers

that are cleared in U.S. dollars, the intermediary bank must be located in the United States, as are

the Banks from which discovery is sought here. (April 2020 Aggarwal Decl., ¶ 23.)

       The discovery sought from the Banks here should provide the details of the payments

made to any unknown third parties by AVAgro LTD., Jennius Enterprises LLC, Dmitry

Shimanovich, Jeanette Shimanovich, Giedre Vosyliene, Anna Alexandra Adams (a/k/a Anna

Mikhailova), UAB AVAgro, and AVAgro LLC and will allow Dreymoor to locate any assets,

including bank accounts held by any third parties, and bring legal actions necessary to recover

any fraudulently conveyed assets. (Salisbury Decl., ¶ 6.)




                                                  4
         Case 1:20-mc-00192-PGG Document 10 Filed 09/23/20 Page 7 of 9




                                   III. LEGAL ARGUMENT

       In issuing the Previous Order, the Court has already found that the April 2020

Application necessarily met the requirements for seeking discovery under Section 1782. This

supplemental application relies on the same facts and law, and seeks the same type of discovery

from the Banks, simply with respect to further payments and transfers that were previously

unknown. It follows logically that this supplemental application necessarily also meets the

requirements of Section 1782.

       For the sake of judicial efficiency, the Applicant will not recite the entire legal argument

detailed in its April 2020 Application. In summary, the parties from which discovery is sought in

this supplement application, the Banks, are present within the Southern District of New York.

The documents requested are “for use” in the ongoing Lithuanian Actions and contemplated

Future Actions which the Applicant intends to bring against transferees of the funds. And, as a

party in the Actions, Applicant qualifies as an “interested person” under Section 1782.

       Further, the four discretionary factors set out by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) weigh in favor of granting

Applicant’s application. Briefly, the Banks are not parties to the foreign actions, there is no

restriction on the use of this discovery in the foreign actions, the Applicant is not circumventing

any proof gathering motivation in Lithuania or elsewhere and the discovery requested is

narrowly tailored to highly relevant documents easily assembled and routinely supplied by banks

and intermediary banks.

       The present supplemental application is properly made ex parte. “[I]t is neither

uncommon nor improper for district courts to grant applications made pursuant to § 1782 ex

parte.” Gushlak v. Gushlak, 486 Fed. Appx. 215, 217 (2d Cir. 2012) (summary order); Brandi-



                                                  5
         Case 1:20-mc-00192-PGG Document 10 Filed 09/23/20 Page 8 of 9




Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 78 (2d Cir. 2012) (reviewing district

court’s grant of motion to quash subsequent to ex parte grant of § 1782 application); In re

Edelman, 295 F.3d 171, 173-175 (2d Cir. 2002) (same); see also In re Hornbeam, -- Fed.Appx. -

-, 2018 WL 416486, *2 (2d Cir. Jan. 16, 2018) (summary order) (“this court has decided appeals

from motions to quash ex parte § 1782 subpoenas without identifying any impropriety in the ex

parte nature of the § 1782 application.”).

       Requests for transfer records from banks are routine and rarely opposed by such banks. In

previous cases seeking similar discovery from banks under § 1782, the Court noted that “New

York Banks routinely receive and comply with similar subpoenas issued pursuant to 28 U.S.C. §

1782. In response . . . the Banks have searched their electronic transaction databases for the

relevant terms timely provided counsel with sample electronic spreadsheets listing the basic

information relating to any wire transfers that satisfy the search parameters.” In re Application of

Hornbeam Corp., 2014 WL 8775453, *1 (S.D.N.Y. Dec. 24, 2014).

                               IV. DOCUMENTS REQUESTED

       Based on the foregoing, Applicant’s specific discovery requests are:

               A. Copies of any orders, instructions or wire transfers received from any person

                   or entity (including but not limited to, any payor/transferor bank to a

                   payee/transferee bank) for the benefit or credit of, or with any reference to any

                   of the following entities or individuals (the “Parties”):

                              1. AVAgro LTD.

                              2. Jennius Enterprises LLC

                              3. Dmitry Shimanovich

                              4. Jeanette Shimanovich



                                                 6
         Case 1:20-mc-00192-PGG Document 10 Filed 09/23/20 Page 9 of 9




                              5. Giedre Vosyliene

                              6. Anna Alexandra Adams (a/k/a Anna Mikhailova)

                              7. UAB AVAgro

                              8. AVAgro LLC

                  In which the banks have acted as intermediary banks or direct transfer banks,

                  together with any electronic and/or paper records thereof for the period

                  beginning January 1, 2016 to the present.

               B. Copies of any other documents in the possession of the banks relating to the

                  Parties for the period beginning January 1, 2016 to the present.

                                      V. CONCLUSION

       In summary, consistent with the precedent cited above and in the April 2020 Application,

the facts in the present matter clearly meet the requirements of 28 U.S.C. § 1782 and the related

discretionary factors weigh in favor of granting discovery, and this supplemental Application for

the Order allowing the issuance of the requested subpoenas to the Banks should be granted.



   Dated: September 22, 2020                             Respectfully submitted,

                                                        /s/Patrick Salisbury
                                                         Patrick Salisbury
                                                         SALISBURY & RYAN LLP
                                                         1345 Avenue of the Americas 2nd Floor
                                                         New York, New York 10105
                                                         Tel: 212.977.4660
                                                         Fax: 212.977.4668
                                                         Attorneys for Applicant




                                                7
